Case 2:20-cv-00232-DBH Document 1 Filed 07/01/20 Page 1 of 9        PageID #: 1



                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MAINE

 KYE HUBBARD,                                 )
                                              )
             Plaintiff,                       )
                                              )
 v.                                           )
                                              )
 CAFUA MANAGEMENT CO., LLC, and               )
 EXIT 42 DONUTS, LLC                          )
                                              )
             Defendants.                      )

                COMPLAINT AND JURY TRIAL DEMAND

       Plaintiff Kye Hubbard complains against Defendants Cafua

 Management, LLC and Exit 42 Donuts, LLC as follows:

                                  PARTIES

       1.    Plaintiff Kye Hubbard (“Plaintiff”) is a resident of Westbrook,

 County of Cumberland, Maine. He was employed as a Shift Leader at the

 Dunkin Donuts retail store located at 284 Payne Road in Scarborough, Maine

 between February 14, 2019 and January 25, 2019.

       2.    Defendant Cafua Management Company, LLC (“Cafua”) is a

 privately-held Massachusetts limited liability company with a principal place

 of business in Methuen, Massachusetts. Cafua is the largest Dunkin Donuts

 franchise in the United States. It owns and operates hundreds of Dunkin

 Donuts franchises in seven states, including several in Maine.

       3.    Defendant Exit 42 Donuts, LLC is a Maine limited liability

 company with a principal place of business in Scarborough, Maine. On




                                       1
Case 2:20-cv-00232-DBH Document 1 Filed 07/01/20 Page 2 of 9            PageID #: 2



 information and belief, Exit 42 Donuts, LLC is wholly owned and operated by

 Defendant Cafua Management Company, LLC.

                         JURISDICTION AND VENUE

        4.     This action arises under Title VII of the Civil Rights Act of 1964,

 42 U.S.C. § 2000e, et seq. (“Title VII”), the Maine Human Rights Act, 5 M.R.S.

 §§ 4551 et seq. (“MHRA”), and the Maine Whistleblowers’ Protection Act, 26

 M.R.S. §§ 831 et seq. (“MWPA”). Jurisdiction is based upon 28 U.S.C. § 1331

 as the allegations raise questions of federal law. This Court also has

 diversity jurisdiction under 28 U.S.C. § 1332. Defendants are not citizens of

 the State of Maine, and the amount in controversy exceeds $75,000, exclusive

 of attorneys’ fees and costs.

        5.     Jurisdiction is also proper because Plaintiff filed this action

 more than 180 days after filing a complaint of discrimination with the Maine

 Human Rights Commission (“MHRC”) and MHRC issued Plaintiff a so-called

 “right to sue letter”. 5 M.R.S. §§ 4612, 4621, and 4622.

        6.     Venue is proper in the District of Maine under 28 U.S.C. §

 1391(b) (2) because a substantial part of the events or omissions giving rise to

 the claim occurred in Maine. Under Local Rule 3(b), this action is properly

 filed in Portland because the events at issue occurred in Cumberland County.

                             JURY TRIAL DEMAND

        7.     Under Fed. R. Civ. P. 38(b), Plaintiff demands trial by jury on

 all issues triable to a jury.




                                         2
Case 2:20-cv-00232-DBH Document 1 Filed 07/01/20 Page 3 of 9           PageID #: 3



                          FACTUAL ALLEGATIONS

       8.     Plaintiff is a transgender man.

       9.     Plaintiff was employed by Defendants at the Dunkin Donuts

 store located at 284 Payne Road in Scarborough (the “Payne Road location”)

 from February 14, 2018 until his employment was terminated on January 25,

 2019. At all times, Plaintiff met or exceeded performance expectations.

       10.     On May 1, 2018, Plaintiff’s manager, Brandon Avery, revealed

 Plaintiff’s transgender status to his co-workers. Plaintiff had explicitly told

 his employer that he wished for his gender status to remain confidential.

       11.    On May 12, 2018, Plaintiff’s co-workers begain harassing him

 based on his transgender status. They called him names like “it,” “he/she”

 and “thing” on multiple occasions.

       12.    Plaintiff reported the harassment to Defendants’ Multi-Unit

 Manager, Jim Thompson, on or about May 15, 2018. He reported to Mr.

 Thompson that Mr. Avery had revealed his confidential gender-status, and

 that he was being harassed by his co-workers.

       13.    Mr. Thompson told Plaintiff that he would terminate the

 employment of Mr. Avery and the other co-workers who harassed him.

       14.    Rather than terminate Avery’s employment, however, Mr. Avery

 was transferred to another Dunkin Donuts location. The co-workers quit.

       15.    In mid-June of 2018, Jen Arnott took over as manager at the

 Payne Road location.




                                         3
Case 2:20-cv-00232-DBH Document 1 Filed 07/01/20 Page 4 of 9           PageID #: 4



        16.    When Ms. Arnott learned of Plaintiff’s transgender status, she

 began treating him differently. She revoked some of his Shift Leader

 responsibilities and excluded him from management talks in which he had

 formerly participated. She also changed the computer password so that

 Plaintiff could no longer access it.

        17.    At one point, Ms. Arnott hung up an employee handbook

 acknowledgement form for employees to sign. It listed Plaintiff’s former

 name, “Kaitlyn,” rather than “Kye.” Plaintiff’s co-workers all saw the form

 before Plaintiff had a chance to scribble out “Kaitlyn” and write “Kye.”

        18.    Ms. Arnott also posted a customer complaint about Plaintiff.

 Other employees had received customer complaints, but Ms. Arnott never

 posted them for anyone to see.

        19.    Plaintiff told Ms. Arnott that he was going to report her conduct

 to human resources. In response, Ms. Arnott asked Plaintiff if there was

 anything “sexually” she could do to prevent him from reporting her.

        20.    Ms. Arnott also sent Plaintiff a message, calling him “sexy.”

        21.    In mid-November of 2018, Plaintiff reported the ongoing

 harassment to Mr. Thompson.

        22.    Mr. Thompson spoke to Ms. Arnott and Plaintiff about Plaintiff’s

 reports, but took no action. Mr. Thompson essentially instructed Plaintiff to

 “deal with it.”




                                        4
Case 2:20-cv-00232-DBH Document 1 Filed 07/01/20 Page 5 of 9           PageID #: 5



       23.    On January 17, 2019, Plaintiff filed a Complaint of

 Discrimination with MHRC about the foregoing allegations.

       24.    On January 22, 2019, Plaintiff told Ms. Arnott that he filed the

 Complaint with MHRC.

       25.    On January 25, 2019, Plaintiff’s next scheduled shift,

 Defendants terminated Plaintiff’s employment.

       26.    The sole reason given for Plaintiff’s termination was that he had

 “vaped” in the back of the store.

       27.    Other employees at the Payne Road Dunkin Donuts also vaped

 in the back of the store, on countless occasions, and within view of the

 surveillance cameras.

       28.    Ms. Arnott allowed vaping in the back of the store as long as it

 was done out of the view of customers. However, only Plaintiff was

 disciplined for engaging in this common and accepted practice.

       29.    On March 8, 2019, Plaintiff amended his Complaint with

 MHRC, reiterating his earlier allegations, and adding claims for retaliation

 under the MHRA, Title VII and MWPA.

                               COUNT I
       (Discrimination, Retaliation, Hostile Work Environment –
                           MHRA, Title VII)

       30.    Plaintiff hereby repeats, re-alleges, and incorporates by

 reference the foregoing paragraphs 1-29 of this Complaint.




                                        5
Case 2:20-cv-00232-DBH Document 1 Filed 07/01/20 Page 6 of 9           PageID #: 6



       31.    Defendants discriminated against Plaintiff with respect to the

 terms, conditions or privileges of his employment; unlawfully retaliated

 against him because he opposed discrimination and harassment; interfered,

 coerced, intimidated, or threatened Plaintiff while he exercised his rights to

 be free from discrimination or harassment; subjected him to a hostile work

 environment severe and pervasive enough to alter his working conditions;

 and terminated his employment because of his gender identity.

       32.    Defendants engaged in unlawful sex discrimination by treating

 Plaintiff in disrespectful and demeaning ways, treating him differently than

 it would treat similarly situated cisgendered employees, failing to properly

 intervene or investigate on his behalf, failing to properly train and supervise

 human resources and/or supervisory employees, failing to adhere to policies

 regarding supervision and discipline of Plaintiff, and terminating his

 employment based on his sex.

       33.    Defendants, by and through its supervisory employees, engaged

 in unlawful gender discrimination by treating Plaintiff in disrespectful and

 demeaning ways, treating him differently than it would treat similarly

 situated cisgender employees, failing to respect administrative and legal

 protocols regarding supervision and discipline of Plaintiff, failing to properly

 train and supervise supervisory employees, and improperly engineering the

 termination of Plaintiff’s employment.




                                          6
Case 2:20-cv-00232-DBH Document 1 Filed 07/01/20 Page 7 of 9            PageID #: 7



       34.     Defendants created or permitted a hostile work environment

 based on Plaintiff’s sex and gender-identity, and is strictly and vicariously

 liable for the severe, pervasive, and offensive harassment conducted by its

 supervisory employees because such harassment not only adversely affected

 the terms and conditions of Plaintiff’s employment but culminated in

 Plaintiff’s termination from employment.

       35.     Defendants, by or through their supervisory employees,

 interfered with Plaintiff’s exercise and enjoyment of the rights granted and

 protected by Title VII and the MHRA by, among other acts or omissions,

 unlawfully discriminating against Plaintiff because he opposed Ms. Arnott’s

 unlawful and unwelcome sexual advances and comments.

       36.     Defendants are liable under Title VII and the MHRA because

 they jointly employed Plaintiff and/or engaged in an integrated enterprise

 with respect to directing, controlling, and/or managing Plaintiff’s

 employment.

       37.     As a direct and proximate result of Defendants’ actions set forth

 herein, Plaintiff suffered damages in an amount to be proven at trial.

       WHEREFORE, Plaintiff prays for judgment and for the following legal

 and equitable relief under Title VII and the Maine Human Rights Act:

       A.      An order for Defendant to reinstate Plaintiff to his position, or
               front pay in lieu of reinstatement;

       B.      Back pay from January 25, 2019 with prejudgment interest;




                                         7
Case 2:20-cv-00232-DBH Document 1 Filed 07/01/20 Page 8 of 9           PageID #: 8



       C.     Compensatory damages in an amount not to exeed $500,000
              including, but not limited to compensation for Plaintiff’s mental
              anguish, financial stress, harm to reputation, loss of dignity and
              other tangible injuries;

       D.     An award of reasonable attorney’s fees and all costs; and

       E.     All other damages to which plaintiff may be entitled, including
              punitive damages, to be determined by a jury.


                                COUNT II
                    (Whistleblower Retaliation – MWPA)

       38.    Plaintiff hereby repeats, re-alleges, and incorporates by

 reference the foregoing paragraphs 1-37 of this Complaint.

       39.    Plaintiff engaged in activity protected under the MWPA, to wit:

 Plaintiff reported to his employer what he reasonably believed to be unlawful

 discrimination based on his sex and gender identity; he filed a Complaint

 alleging unlawful discrimination with the MHRC on January 19, 2019; and

 he opposed on several occasions Defendants’ acts and omissions, which he

 reasonably believed violated the MHRA.

       40.    As set forth above, Defendants terminated Plaintiff’s

 employment three days after he informed his supervisor that he had filed a

 complaint with the MHRC.

       41.    As set forth above, Defendants retaliated against Plaintiff

 because of or in response to Plaintiff’s several compliants, reports, and

 opposition to Defendants’ discriminatory conduct.

       42.    Defendants are liable under the MWPA, Title VII and MHRA




                                        8
Case 2:20-cv-00232-DBH Document 1 Filed 07/01/20 Page 9 of 9            PageID #: 9



 because they jointly employed Plaintiff and/or engaged in an integrated

 enterprise with respect to directing, controlling, and/or managing Plaintiff’s

 employment.

       43.     As a direct and proximate result of Defendants’ actions, as set

 forth herein, Plaintiff suffered damages in an amount to be proved at trial.

       WHEREFORE, Plaintiff prays for judgment and for the following legal

 and equitable relief under the Maine Whistleblowers’ Protection Act:

       A.      An order for Defendant to reinstate Plaintiff to his position, or
               front pay in lieu of reinstatement;

       B.      Back pay from January 25, 2019 with prejudgment interest;

       C.      Compensatory damages in an amount not to exeed $500,000
               including, but not limited to compensation for Plaintiff’s mental
               anguish, financial stress, harm to reputation, loss of dignity and
               other tangible injuries;

       D.      An award of reasonable attorney’s fees and all costs; and

       E.      All other damages to which plaintiff may be entitled, including
               punitive damages, to be determined by a jury.


 Dated: July 1, 2020

                                          Respectfully Submitted,

                                          /s/ James A. Clifford
                                          James A. Clifford

                                          /s/ Andrew P. Cotter
                                          Andrew P. Cotter
                                          CLIFFORD & CLIFFORD, LLC
                                          62 Portland Rd., Suite 37
                                          Kennebunk, ME 04101
                                          (207) 985-3200




                                         9
